Shep-WOOD, J.
The defendant in this case is a druggist, and at the time suit was brought had been doing business in *22Ridgeway, in the county of Lenawee, for more than 25 years.
The declaration avers that on or about the first of September, 1885, the plaintiff was ill, and went to the drug store of the defendant to procure a bottle of spirits of nitre, and ordered the same from defendant, who, through carelessness and negligence, filled her bottle with aqua ammonia instead ;. that she took a dose of the aqua ammonia, supposing it to be the drug ordered; and that it greatly injured and impaired her health, and from the effects of which she suffered great pain and discomfort; and she brings this suit to recover damages she alleges she has sustained in consequence of the carelessness and negligence of the defendant in the premises.
The cause was tried in the Lenawee circuit before Judge Howell, by jury, and under the testimony given, and charge of the court, the plaintiff failed to recover, and she now brings her case to this Court for review by writ of error.
Two errors are assigned on the court’s rejection of testimony offered. To the first of these rulings no exception seems to have been taken, and, in regard to the second question, the objection was sustained, and the proper exception taken; but inasmuch as, before this was done, the witness stated he could not answer the question, it is difficult to see how the plaintiff could be prejudiced, even though the court’s ruling was wrong.
Eight requests to charge were presented by counsel for plaintiff, and in the form presented were, refused. The substance of a large portion of these requests was given by the court, and all that was necessary to be given in order to inform the jury upon the law applicable to the subjects to which the requests related.
Nine exceptions were taken to different portions of the charge as given by the court, and, after a careful examination of each, we have failed to find any error committed by the court in these charges.
*23The record shows a fair trial and no error, and the judgment must be affirmed.
The other Justices concurred.